Exhibit 10.1

 

[g204091koi001.jpg]

 

October 28, 2010

 

Re:  Extension of Maturity Date

 

John A. Featherman, III, Chairman, President & CEO

First Chester County Corporation

9 North High Street

West Chester, Pennsylvania 19380

 

Dear John:

 

Graystone Tower Bank hereby extends the maturity date of the Promissory Note
dated November 20, 2009, as modified by that certain Loan and Note Modification
Agreement dated December 28, 2009, made by First Chester County Corporation in
the principal amount of $26,000,000 to December 31, 2010.

 

Except as to the aforesaid extension of the maturity date, all other terms and
conditions of the Promissory Note and the other Loan Documents (as such term is
defined in that certain Loan Agreement dated as of November 20, 2009, as amended
from time to time) shall remain unchanged and in full force and effect.

 

This letter shall be deemed to constitute an amendment to the Promissory Note
and the other Loan Documents.

 

 

 

 

Very truly yours,

 

 

 

 

 

GRAYSTONE TOWER BANK

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Samuel

 

 

 

Andrew S. Samuel,

 

 

 

President & CEO

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

FIRST CHESTER COUNTY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John A. Featherman, III

 

 

 

John A. Featherman, III,

 

 

 

Chairman, President & Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------